Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 1 of 9 PageID: 111




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



    MUNIRAH EL BOMANI,
                                                           Civ. No. 20-655 (KM) (ESK)
                    Plaintiff,
                                                                   OPINION
    v.

    RAS J. BARAKA, et al.

                  Defendants.



KEVIN MCNULTY, U.S.D.J.:
         On December 30, 2020, this Court dismissed the Complaint of pro se
plaintiff Munirah El Bomani for failure to state a claim upon which relief may
be granted, pursuant to Federal Rule of Civil Procedure 12(b)(6). (DE 8; DE 9.)1
The dismissal was entered without prejudice to the filing, within 30 days, of a
proposed Amended Complaint. (DE 9.) Ms. El Bomani filed an Amended
Complaint (DE 10) on February 8, 2021.2 The City of Newark, incorrectly
pleaded as the Newark Municipal Council, Business Administrator Eric
Pennington, and Councilman Luis Quintana (collectively “defendants”) moved
to dismiss. (DE 11.) Defendants submit, inter alia, that the Amended Complaint
fails to correct the errors of the initial Complaint. Because I agree, I will grant
defendants’ motion (DE 11).



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.
         “Compl.” = Plaintiff’s initial Complaint (DE 1)
         “Am. Compl.” = Plaintiff’s Amended Complaint (DE 10)
2     In light of the plaintiff’s pro se status, I will excuse the filing a week past the
deadline set by the Court.
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 2 of 9 PageID: 112




   I.      Summary
           a. Facts and Procedural History
        Ms. El Bomani, a Newark resident, initiated this action on January 17,
2020 against Ras J. Baraka, the Mayor of Newark; Amiri Baraka, Jr., Chief of
Staff; Eric Pennington, Business Administrator; Luis Quintana, Councilman At
Large; the Newark Police Department; the Newark Municipal Council; Marcus
Thomas, Police Officer; and Kenyatta Stewart, the Corporation Counsel.
(Compl. at 1-3.) As detailed in the Court’s December 30 Opinion, the initial
Complaint alleged the following:
               [O]n September 18, 2019, sometime between 7:00 p.m. and
        7:30 p.m., Ms. El Bomani was listed to speak at the “Hearing of
        Citizens” portion of a City Council meeting. (Compl. at 4) “Just
        before” her time to speak, Ms. El Bomani was “issued” a letter
        informing her that she was banned from speaking for sixty days
        based on an incident that had occurred the previous day,
        September 17, 2019. (Compl. at 4) Ms. El Bomani alleges that,
        while she asked the Council why she was being prevented from
        speaking during a public meeting and why she was forced to leave
        a public building, “Councilman Luis Quintana called the police
        officers assigned to the council chambers to remove [her] from the
        podium and council chambers.” (Compl. at 4) Police Officer Marcus
        Thomas then allegedly “grabbed” Ms. El Bomani, “manhandled”
        her, hit her jaw, and removed her from the City Council’s
        chambers. (Compl. at 4)

               Plaintiff alleges that as a result of Defendants’ conduct, she
        suffered injury to her constitutional rights, as well as physical
        injuries and emotional harm. (Compl. at 4) She seeks a declaratory
        judgment that Defendants violated her rights under the First
        Amendment to the United States Constitution, injunctive relief in
        the form of an order prohibiting Defendants from violating her
        rights in the future, and pain and suffering damages in the
        amount of $250,000. (Compl. at 5)

(DE 8 at 2.)
        Defendants filed a to dismiss the Complaint on June 24, 2020. (DE 7.)
Although the motion was unopposed, under Stackhouse v. Mazurkiewicz, 951
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 3 of 9 PageID: 113




F.2d 29, 30 (3d Cir. 1991), I nevertheless analyzed the merits of the motion,
ultimately concluding that the Complaint failed to state a claim. (DE 8 at 8.)
      Although the Complaint did not explicitly identify a cause of action, I
construed it as asserting a First Amendment “right to speak” claim under 42
U.S.C. § 1983, as well as state law tort claims of assault or negligence. (Id. at
4.) At the outset, I dismissed the claims against Mayor Baraka, Chief Baraka,
Pennington, Ambrose, and Stewart because, as to them, the Complaint alleged
no facts at all. (Id.) I then dismissed the claims against the Newark Police
Department and Newark Municipal Counsel because, as mere arms of
Newark’s city government, those entities lack the independent capacity to sue
or be sued. (Id. at 4-5.)
      Regarding the claims against Councilman Quintana, I found that the
Complaint failed to allege facts sufficient to state a First Amendment claim. (Id.
at 6.) In particular, I noted that “Ms. El Bomani did not allege facts relating to
the nature of the relevant speech and did not allege that the Municipal Council
failed to justify their actions to the standard required for the given forum.” (Id.);
Graw v. Fantasky, 68 F. App'x 378, 381 (3d Cir. 2003) (citing Cornelius v.
NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788. 797 (1985)) (“For a right to
speak claim, a plaintiff must allege that: (1) the speech was protected by the
First Amendment and (2) the government excluded the plaintiff's speech in a
public or non-public forum without justifying its actions to the standard
required for the particular forum.”). Because the initial Complaint similarly
failed to assert allegations regarding the nature of the speech or the
justifications for preventing her speech, I dismissed the First Amendment claim
against Police Office Thomas as well. (DE 8 at 7 n.3.)
      Finally, to the extent that the Complaint raised tort claims, I found that
they were barred by the New Jersey Torts Claim Act (“NJTCA”), which requires
a claimant to file a notice of tort claim with a public entity within ninety days of
accrual of the claim. (Id. at 7 (citing N.J. Stat. Ann. § 59:8-8(a).) The City of
Newark submitted a certification confirming that the required notice of claim
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 4 of 9 PageID: 114




had not been filed, and Ms. El Bomani did not allege that she filed the required
notice of claim with the City. (Id.) Therefore, under the NJTCA, I dismissed the
tort claims against Newark and its employees. (Id.) The dismissal was entered
without prejudice to amendment.
          b. The Amended Complaint
      On February 8, 2021, Ms. El Bomani filed an Amended Complaint
asserting claims against only three of the previously-named defendants:
Councilman Quintana, the Newark Municipal Council,3 and Business
Administrator Pennington. (Am. Compl. at 1.) The Amended Complaint
contains only one additional factual allegation: that Ms. El Bomani was
banned, without a hearing, from speaking for sixty days due to “a comment”
she made at a prior meeting, on September 17, 2019. (Am. Compl. at 3.) It was
based on that ban, the Amended Complaint asserts, that Ms. El Bomani was
prevented from speaking at the second meeting, in violation of her rights to due
process and freedom of speech. (Id.) I interpret this as a constitutional claim
under 42 US.C. § 1983; the Amended Complaint does not appear to reassert
any tort claims.
      Defendants now move (DE 11) to dismiss the Amended Complaint for
failure to state a claim. Defendants submitted a statement (DE 11-4) that no
brief is necessary pursuant to Local Civil Rule 7.1 (d)(4) because, defendants
contend, the Amended Complaint has not rectified any of the legal deficiencies
identified in the December 30 Opinion. Ms. El Bomani submitted an opposition
(DE 14) which reasserts the same factual allegation in the Amended Complaint.
Finally, defendants submitted a statement (DE 13) that no reply brief is
necessary because the opposition responded to none of the points raised in
defendants’ moving papers or the Court’s December 30 Opinion.




3     I note, again, that the correct defendant is the City of Newark, not the Council,
which is not an independent entity that can sue or be sued. (See DE 8 at 4-5.)
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 5 of 9 PageID: 115




   II.      Legal Standard
         In considering a motion to dismiss a pro se complaint, a court must bear
in mind that pro se complaints are held to less stringent standards than formal
pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 93 (2007);
Haines v. Kerner, 404 U.S. 519, 520-21(1972); Alston v. Parker, 363 F.3d 229,
234 (3d Cir. 2004) (“Courts are to construe complaints so as to do substantial
justice . . . keeping in mind that pro se complaints in particular should be
construed liberally.” (citations omitted)). This does not, however, absolve a pro
se plaintiff of the need to adhere to the Federal Rules of Civil Procedure. See,
e.g., Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015) (“[A] pro se complaint .
. . must be held to ‘less stringent standards than formal pleadings drafted by
lawyers;’ . . . but we nonetheless review the pleading to ensure that it has
‘sufficient factual matter; accepted as true; to state a claim to relief that is
plausible on [its] face.’”).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Phillips v. Cnty. of
Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013). That
facial-plausibility standard is met “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin
to a ‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 6 of 9 PageID: 116




Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a claim
upon which relief can be granted. The defendant, as the moving party, bears
the burden of showing that no claim has been stated. Animal Science Products,
Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the
purposes of a motion to dismiss, the facts alleged in the complaint are accepted
as true and all reasonable inferences are drawn in favor of the plaintiff. New
Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp. of New
Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

    III.   Discussion
       I first dismiss all claims against Business Administrator Pennington,
because, as to him, the Amended Complaint alleges no facts at all. As to the
remaining defendants, I find that the Amended Complaint fails to establish
entitlement to relief for either a free speech claim or a due process claim.
           a. Free Speech Claim
       Regarding Ms. El Bomani’s free speech claim, the Amended Complaint
fails to rectify the deficiencies of the initial Complaint. The only new
information the Court now has is that Ms. El Bomani was issued a suspension
for having made a “comment” at the September 17, 2019 meeting. 4 As


4      Defendants have attached the letter banning Ms. El Bomani from speaking at
Municipal Council meetings for sixty days. (DE 11-3, Exhibit A.) When deciding a
motion to dismiss, a court typically does not consider matters outside the pleadings.
However, a court may consider documents that are “integral to or explicitly relied upon
in the complaint” or any “undisputedly authentic document that a defendant attaches
as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the
document[.]” In re Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir.
1999) (emphasis and citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI),
822 F.3d 125, 133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.
2014).
      Here, the suspension letter is explicitly relied upon in the Amended Complaint.
(See Am. Compl. at 3.) The letter does not, however, remedy the failures of either
complaint. It describes the basis of the 60-day ban as follows:
       [A]s a result of a certain incident which occurred on September 17, 2019
       at City Hall during the Public Hearing portion of the scheduled Pre-
       Meeting Conference of the Municipal Council, wherein the said Munirah
       El-Bomani, in addressing the Municipal Council acted in a disruptive
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 7 of 9 PageID: 117




explained in this Court’s prior opinion, to establish a right-to-speak claim, a
plaintiff must allege that: “(1) the speech was protected by the First
Amendment and (2) the government excluded the plaintiff's speech in a public
or non-public forum without justifying its actions to the standard required for
the particular forum.” Graw, 68 F. App'x at 381. The Amended Complaint
provides none of that information.
      In the December 30 Opinion, I gave Ms. El Bomani guidance on the type
of factual assertions needed to survive a motion to dismiss:
      The complaint does not allege that, for example, that the
      Councilman objected to the content of Ms. El Bomani’s speech and
      therefore cut her off. Rather, she was prevented from speaking as
      the result of a sixty-day suspension, based on an undescribed
      incident the previous day. The complaint alleges that Ms. El
      Bomani “was issued a letter” informing her that she “was banned
      from speaking for 60 days for something that took place on
      September 17th, 2019.” Whether Ms. El Bomani’s conduct on
      September 17th would have justified the suspension does not
      appear from the complaint. See generally Eichenlaub v. Twp. of
      Indiana, 385 F.3d 274, 281 (3d Cir. 2004) (disruptive speaker may
      be removed from public meeting consistent with First Amendment).
      The complaint does not allege what occurred on that date or state
      any basis for concluding that the suspension was improper. All
      that appears from this complaint is that Ms. El Bomani was under
      a sixty-day suspension and attempted to violate it. There may be
      more to the story, but if so, it has not been alleged.

(DE 8 at 6-7.)
      Whether the 60-day ban was invalid still cannot be gleaned from the
Amended Complaint. Again, Ms. El Bomani has failed to provide any
information about the sixty-day suspension other than that it was based on a
“comment.” (Am. Compl. at 3.) Based on the allegations in the Amended
Complaint, the Court does not know the content or nature of Ms. El Bomani’s


      manner, directing personal, and malicious remarks at the Business
      Administrator Mr. Eric S. Pennington.
 (DE 11-3 at 2.) Aside from characterizing the acts or remarks as disruptive, personal,
and malicious, the letter does not summarize or describe them.
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 8 of 9 PageID: 118




speech. Moreover, Ms. El Bomani again fails to allege facts from which the
court could conclude that the Municipal Council, despite the stated basis for
the ban in its letter, in fact failed to justify their actions in relation to the
standard required for the given forum. Therefore, her free speech claim must
be dismissed. See Graw, 68 F. App'x at 381.
          b. Due Process Claim
      The Amended Complaint alleges that Ms. El Bomani’s due process rights
were violated due to her sixty-day speaking ban that was issued allegedly
without a hearing. (Am. Compl. at 3.) Although a pro se plaintiff's pleadings are
liberally construed, the plaintiff must still do more than provide a “blanket
assertion” that she is entitled to relief. Phillips, 515 F.3d at 232. Rule 8 of the
Federal Rules of Civil Procedure requires at least a “short and plain statement
of the claim.” Fed. R. Civ. P. 8(a)(2). Here, Ms. El Bomani provides no more
than a bald assertion that defendants violated her due process rights. Indeed,
without more information, it is unclear what substantive or procedural due
process violations Ms. El Bomani is alleging occurred. (See generally Am.
Compl.) For that reason, the due process claim must be dismissed as well.5



5       Defendants submit that the free speech and due process claims against
Councilman Quintana must fail because he is protected by legislative immunity.
“[M]embers of a municipal council acting in a legislative capacity are immune from
damage suits under section 1983.” Aitchison v. Raffiani, 708 F.2d 96, 99 (3d Cir.
1983). Whether a council member acts in a legislative capacity turns on the nature of
the act rather than the nature of the actor’s office or the actor’s intent. Larsen v.
Senate of the Commonwealth of Pennsylvania, 152 F.3d 240, 249 (3d Cir. 1998) (citing
Bogan v. Scott-Harris, 523 U.S. 44, 54 (1998)). “To be legislative, the act must be (1)
substantively legislative, such as ‘policy-making of a general purpose’ or ‘line-drawing’;
and (2) procedurally legislative, such that it is ‘passed by means of established
legislative procedures.’” Carver v. Foerster, 102 F.3d 96, 100 (3d Cir. 1996). While the
“the number of persons affected by a given decision might be an important factor in
the two-part immunity analysis, it [i]s not dispositive.” Id.
        In the December 30 Opinion, I explained that, based on the allegations in the
Complaint, it was unclear whether Councilman Quintana was acting in a legislative
capacity. (DE 8 at 5-6 n.2.) Now, defendants submit that the suspension letter
sufficiently demonstrates that legislative immunity applies:
Case 2:20-cv-00655-KM-ESK Document 16 Filed 06/09/21 Page 9 of 9 PageID: 119




   IV.      Conclusion
         For the reasons set forth above, I will grant defendants’ motion (DE 11) to
dismiss the Amended Complaint. Because plaintiff has failed to correct the
errors of the initial Complaint or indicate any willingness or ability to do so,
this dismissal will now be entered with prejudice.
         An appropriate order follows.
Dated: June 9, 2021

                                          /s/ Kevin McNulty
                                          ____________________________________
                                          Kevin McNulty
                                          United States District Judge




         [T]he Letter notes that (1) “Munirah El Bomani, in addressing the
         Municipal Council acted in a disruptive manner, directing personal, and
         malicious remarks at the Business Administrator Mr. Eric S.
         Pennington”; (2) “the, Rules of Procedure for the Municipal Council, Rule
         XVIII, Manner of Addressing the Municipal Council, provides that the
         ‘Presiding Officer may interrupt or terminate any individual's speaking
         privilege if these rules are violated and further may prohibit requests
         from such individual to register and speak at further Municipal Council
         meetings in accordance with Rule XVl[I] Addressing the Municipal
         Council: ‘Time Limit’”; and (3) that Councilman Quintana enforced the
         above-referenced Municipal Council Rules in his capacity as Council
         Vice-President.
(DE 11-4 at 2-3.)
        Assuming, without ruling, that Councilman Quintana was acting in a legislative
capacity, absolute immunity applies to actions brought against the individual
defendants in their individual capacities. Aitchison, 708 F.2d at 100. However,
legislative immunity does not bar Section 1983 suits against municipal members in
their official capacities. This is because Section 1983 claims against city council
members in their official capacities are “in all respects other than name, to be treated
as a suit against the entity.” Bass v. Attardi, 868 F.2d 45, 51 (3d Cir. 1989) (citing
Kentucky v. Graham, 473 U.S. 159, 166(1985)). Here, the Amended Complaint lists
“Luis Quintana, Councilman at large” as the defendant—seemingly, though not
clearly, in his official capacity. (Am. Compl. at 3.) Nevertheless, because I dismiss the
Amended Complaint for failure to state a claim, it is unnecessary to address
defendants’ legislative immunity arguments.
